PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/256,568
Filing Date: September 03, 2016
Appellant(s): STRATTON, ROBERT



__________________
Roozbeh Gorgin
Registration No: 75,269
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 04/15/2022 appealing from the Office Action mailed 07/15/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7-10, and 13-17 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20020107858 to Lundahl (hereinafter referred to as “Lundahl”) in view of US 20130290223 to Chapelle et al. (hereinafter referred to as “Chapelle”) and in further view of US 20040254901 to Bonabeau et al. (hereinafter referred to as “Bonabeau”).

(2) Response to Argument
Part I. 35 USC 103 Arguments
Appellant’s arguments received on 15 April 2022 have been fully considered, but they are not persuasive.  

Appellant asserts on page 10 that Lundahl Does Not Disclose "One or More Sub-Concepts." Lundahl does not teach or suggest the "determining, by the one or more computing devices, one or more concepts provided in the schema, and one or more sub-concepts for each concept, each concept and sub-concept being associated with uncalibrated weights and a functional form which represent a logical relationship between them," as recited in independent claim 1.  Examiner respectfully disagrees.  Lundahl [91] introduces a population of one hundred consumers who tasted carbonated beverages.  The 100 consumers represents the original cluster, later [95-97] the same one hundred consumers are divided into 3 additional clusters where cluster 1 represents 40 consumers who prefer diet soda, cluster 2 represents 30 consumers who prefer regular soda, and cluster 3 represents 30 consumers who strongly dislike simple flavored drinks like tonic water and club soda.  There is a hierarchical relationship between the original population of consumers who drink carbonated beverages which are then broken into sub-clusters and these sub-clusters are later calibrated and used in various models.  Much like Figs. 4A-C in the specification, there is a hierarchical relationship between these clusters and the data points within those clusters which are matrixed together to generate additional models determining the significance of multiple variables.  The examiner therefore interprets the sub-clusters to function like the sub-concept disclosed in the claims, therefore Lundahl teaches the limitation above. 
Appellant asserts on page 12 that Lundahl also does not teach or suggest the "determin[ation of] ... multiple models from the one or more concepts and the one or more sub-concepts," as recited in independent claim 1.  Examiner respectfully disagrees.  Lundahl [97-98] discloses the creation of four models related to the X and Y data matrices based on the clustering of the data mentioned on the previous paragraph.  [98] Goes on to say that once the models have been created in this manner, the models can be used by an interested user to further examine the data to gain an understanding of the relationship between the X and Y data matrices, in this example, the relationship between consumers' ratings of carbonated beverages and their answers to certain demographic and lifestyle questions.  Therefore Lundahl teaches the limitation above.  
Appellant asserts on page 16 that Lundahl-Chapelle is an Improper Combination because these two references are not analogous arts.  Examiner respectfully disagrees.  Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. “KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that [w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  The appellant’s specification [37] discloses the use of a particular numeric optimization algorithm such as a limited-memory Broyden-Fletcher-Goldfarb-Shanno (“LBFGS”) algorithm, to iteratively evaluate a series of possible weight values for a given combination of sub-concepts that collectively maximize an objective function.  The Lundahl reference [91-98] teaches the calibration of multiple models using representative data collected from a real-world source as previously cited, however Lundahl does not expressly disclose a LBFGS algorithm in order to calibrate said models. Chapelle [58-59] discloses a weighted average calculated over all nodes which has the effect of weighing each dimension according to how “confident” each node is in its weight with the use of LBFGS algorithm.  The Chapelle reference is pertinent to the problem faced by the appellant because it deploys the exact same algorithm to solve a similar mathematical problem. It is also classified under G06N20/00--Machine learning much like the invention’s CPC.  Meanwhile, the Lundahl reference is also pertinent to the problem faced by the appellant and it is classified under G06Q30/02--Marketing, e.g. market research and analysis, surveying, promotions, advertising, buyer profiling, customer management or rewards; Price estimation or determination much like the invention’s G06Q30/0201--Market data gathering, market analysis or market modelling as both are aimed at solving similar problems pertaining to data analysis and market segmentation.  Therefore the combination of Lundahl and Chapelle teaches the limitation in question and the prima facie of obviousness remains.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        

/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 201